Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
In these consolidated appeals, Travis Leon Davidson appeals the district court’s *278orders denying Davidson’s motion for the district court judge to recuse himself, and denying Davidson’s motion to compel the Government to file a Fed.R.Crim.P. 35 motion. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Davidson, No. 3:08-cr-00885-JFA-1 (D.S.C. July 15, 2011; July 22, 2011). We deny Davidson’s motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.